Citation Nr: 0603033	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  05-25 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred from October 7 to October 
10, 2004.



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel




INTRODUCTION

The veteran had active military service from January 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from decisions of the Department of Veterans 
Affairs (VA) Medical Center (VAMC) Fee Processing Center in 
Canandaigua, New York.  The claims file is in the 
jurisdiction of the Buffalo, New York.

In January 2006, a Deputy Vice Chairman of the Board 
concluded that sufficent cause was shown to advance the 
veteran's claim on the Board's docket.  See 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2005).

The Board observes that a review of the claims file reveals 
that both the notice of disagreement and substantive appeal 
in this case were signed by the veteran's son.  However, it 
does appear that the veteran and his son share the same 
address and that the veteran prefers that his son act on his 
behalf.    

Further, while the claims file has a power of attorney to the 
American Red Cross, the appellant has represented himself in 
this matter and the hospital folder contains no power of 
attorney.


FINDINGS OF FACT

1. The veteran currently has no service-connected 
disabilities; service connection was in effect for bronchial 
asthma, evaluated as 10 percent disabling, until an August 
1950 RO decision that severed service connection.

2. The veteran filed a claim for payment or reimbursement of 
the medical expenses in May 2005, more than 90 days after the 
date that he was discharged from a private hospital in 
October 2004.  Treatment rendered was not for a service 
connected disorder.


CONCLUSION OF LAW

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from October 7 
to October 10, 2004 is denied.  38 U.S.C.A. § 1725, 1728 
(West 2002); 38 C.F.R. §§ 17.120, 17.1000-8 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

As a preliminary matter, the Board notes that on November 9, 
2000, the Veterans Claims Assistance Act of 2000 ("VCAA") was 
enacted. Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005).  The VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 C.F.R. §§ 3.102, 
3.159 (2005).

In a June 2005 letter, the RO advised the veteran of its 
heightened duty to assist him in the development of his 
claim.  However, the Board notes that the duty-to-assist 
provisions of the VCAA are not applicable in this case.  As 
explained in greater detail below, the facts of the case 
clearly demonstrate that veteran does not meet the statutory 
requirements for payment or reimbursement of unauthorized 
medical expenses for the cost of unauthorized private medical 
expenses incurred from October 7 to October 10, 2004.  See 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation).

The Board thus finds that further development of the record 
is not necessary and that additional advisement under 38 
U.S.C. § 5103(a) is not required.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  
Disposition of the veteran's claim at the present time is 
appropriate.

II. Factual Background and Legal Analysis

The record reflects that the veteran has no service-connected 
disabilities.  He was service-connected for bronchial asthma, 
evaluated as 10 percent disabling.  However, in an August 
1950 rating decision, the RO severed service connection.  A 
February 1951 Board decision upheld the RO's action.  

In May 2005, the veteran, through his son, filed a claim for 
payment or reimbursement for the cost of unauthorized private 
medical expenses incurred at a private hospital from October 
7 to October 10, 2004.  The private medical records reflect 
that the veteran, who was 84 years old, was admitted after a 
fall in a bathtub.  It was noted that he denied a loss of 
consciousness but did not recall events prior to or after the 
fall.  It was also noted that he fell the previous day and 
hit the front portion of his head.  The veteran had some 
recent increased confusion and some unsteadiness and was 
hospitalized.  It was noted that he had weakness secondary to 
hypomagnesemia, hypokalemia, and hypophosphatemia.  Further 
interview with the patient revealed a nutritional imbalance 
that led to electrolyte abnormalities.  While hospitalized a 
computed tomography of the head was performed, as well as 
other diagnostic tests.  The veteran's condition improved and 
he was discharged on October 10, 2004.

It is unclear if the veteran received Medicare reimbursement 
assistance.  The private hospital bill seems to indicate a 
Medicare, Part A credit.  However, another medical bill 
reflects that Medicare informed the provider that the veteran 
was not covered for the dates of service.  

In May 2005, the VAMC denied the veteran's claim because it 
was not timely filed under 38 U.S.C.A. § 1725, see infra, and 
because the veteran had some other health coverage.

In May and June 2005 written statements in support of the 
veteran's claim, his son expressly stated that the veteran 
was financially liable for his emergency medical treatment; 
that the veteran received all his medical treatment through 
VA; that the veteran had no other medical insurance, and no 
Medicare benefits; that the VA emergency room was full at the 
time of the emergency, although they specifically requested 
the ambulance take the veteran to the VA medical facility; 
and that the veteran's situation was definitely life-
threatening.  In June 2005, the veteran's son said that they 
had no prior knowledge of the 90-day filing time upon which 
the VAMC denied the claim.  

Generally, the admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  See 38 C.F.R. § 
17.54 (2005).  The veteran's treatment at the non-VA facility 
was not authorized.  Nevertheless, under 38 U.S.C.A. § 
1728(a) and 38 C.F.R. § 17.120, see infra, the VA may 
reimburse veterans for unauthorized medical expenses incurred 
in non-VA facilities.  To establish such eligibility, a claim 
must satisfy three conditions.  There must be a showing that:

(a) [t]he care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a nonservice-connected disability associated with and 
held to be aggravating an adjudicated service- connected 
disability; or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or

(4) for any illness, injury or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for any of the reasons enumerated in 
§ 17.48(j); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health, and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment would 
have been refused.

See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.  See also Zimick 
v. West, 11 Vet. App. 45, 49 (1998).

The veteran does not satisfy the above criteria, as the 
evidence shows, and the veteran does not dispute, that the 
treatment he received from October 7 to 10, 2004, was for a 
non-service-connected disorder.  Moreover, the veteran was 
not rated as permanently and totally disabled and was not 
participating in a rehabilitation program at the time of his 
care in October 2004.  Accordingly, there is no basis to 
establish entitlement to payment or reimbursement under 
38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may also 
be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 
17.1000-1008.  Section 1725 was enacted as part of the 
Veterans Millennium Health Care and Benefits Act, Public Law 
106- 177, 113 Stat. 1556.  The provisions of the Act became 
effective as of May 29, 2000.  To be eligible for 
reimbursement under this Act the veteran has to satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely transferred to a VA or 
other Federal facility (the medical emergency lasts only 
until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24- month period preceding the 
furnishing of such emergency treatment; 

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment);

(h) *****

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.

In addition, a veteran is required to file a claim within 90 
days of the latest of the following: 

1) July 19, 2001; 

2) the date that the veteran was discharged from the facility 
that furnished the emergency treatment; 

3) the date of death, but only if the death occurred during 
the stay in the facility that included the provision of the 
emergency treatment; or 

4) the date the veteran finally exhausted, without success, 
action to obtain payment or reimbursement for the treatment 
from a third party.  

See 38 C.F.R. § 17.1004 (2005).

The record shows that the veteran received treatment at a 
private medical hospital from October 7 to October 10, 2004.  
The records indicate he fell in the bathtub, denied loss of 
consciousness but did not recall events prior to or after his 
fall and was hospitalized until stabilized.  In May 2005, the 
VAMC received his claim for payment or reimbursement of the 
private medical expenses.  

In a May 2005 written statement in response to the VAMC's 
denial of the claim, the veteran's son said that the VA 
medical facility was full at the time of the veteran's 
emergency and the veteran was routed to the private hospital.  
The veteran's son said that "no one told us at that time or 
thereafter, that the VA could assist in the billing" from 
the private medical hospital.  According to the veteran's 
son, "it wasn't until 4 or 5 months later" that they were 
advised of the availability of VA assistance. 

Upon review of the pertinent evidence of record, the Board 
notes that the veteran, through his son, filed a claim for 
payment or reimbursement of the medical expenses in May 2005, 
more than 90 days after the date that the veteran was 
discharged from the private hospital in October 2004.  The 
Board acknowledges the veteran's son's persuasive argument 
for a waiver and the Board is sympathetic to his concerns, 
however, the Board cannot grant the veteran's claim unless 
the facts of the case meet all the requirements under 38 
C.F.R. § 17.10001-8, including the filing requirements under 
38 C.F.R. § 17.1004. 

The veteran's son has raised the possibility of his being 
ill-advised, or never advised, by VA officials that he had 90 
days in which to file a claim for VA reimbursement of private 
medical expenses.  However, even assuming the VA had some 
obligation to inform the veteran about his basic eligibility 
or ineligibility for reimbursement of private medical 
expenses, the remedy for breach of such obligation could not 
involve payment of benefits where statutory eligibility 
requirements for those benefits were not met.  See Harvey v. 
Brown, 6 Vet. App. 416, 424 (1994).  It is regrettable if the 
veteran may have received inaccurate advice regarding 
eligibility for VA private medical expense reimbursement 
benefits, but this would not create any legal right to 
benefits where such benefits are otherwise precluded.  See 
Shields v. Brown, 8 Vet. App. 346, 351 (1995).

As the veteran's claim failed to meet the filing requirement 
under 38 C.F.R. § 17.1004, the Board is regretfully compelled 
to deny the claim.




ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized private medical expenses incurred from October 7 
to October 10, 2004, is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


